 



Exhibit 10.2
(CITIBANK LOGO) [j2011101j2011103.gif]
AGREEMENT FOR STANDBY LETTER OF CREDIT
In consideration of your issuance of an irrevocable letter of credit (the
“Credit”) substantially in accordance with the terms and conditions provided by
the undersigned (the “Applicant”) on the Application attached hereto or as
otherwise requested by Applicant in writing, Applicant unconditionally agrees
with you (“Citibank”) as follows. attached hereto, (the “Application”), the
undersigned (the “Applicant”), unconditionally agrees with you (“Citibank”) as
follows:
1. Reimbursement. Applicant will pay Citibank the amount of each draft or other
request for payment (each, a “Draft”) drawn under the Credit whether drawn
before, on or, if in accordance with applicable law, after the expiry date
stated in the Credit. Each such payment shall be made, (a) in the case of a time
Draft or deferred payment obligation, without demand and sufficiently in advance
of its maturity to enable Citibank to arrange for its cover in same day funds to
reach the place where it is payable no later than the date of its maturity, and
(b) in the case of a sight Draft, on demand.
2. Commissions, Fees, Charges and Expenses. Applicant will pay Citibank (a)
commissions, fees and other charges on the Credit (for so long as Citibank shall
be obligated under the Credit in accordance with applicable law) at such rates
and times as Applicant and Citibank may agree in writing or, in the absence of
such an agreement, in accordance with Citibank’s commissions, fees and other
charges then in effect, payable on demand, and (b) on demand, all expenses which
Citibank may pay or incur in connection with the Credit.
3. Payments; Interest on Past Due Amounts; Computations. All amounts due from
Applicant shall be paid to Citibank at 399 Park Avenue, New York, New York 10043
(or such other address notified to Applicant in writing), without defense,
set-off, cross-claim, or counterclaim of any kind, in United States Dollars and
in same day funds, provided, however, that if any such amount is denominated in
a currency other than United States Dollars, Applicant will pay the equivalent
of such amount in United States Dollars computed at Citibank’s selling rate for
cable transfers to the place where and in the currency in which such amount is
payable, or such other currency, place, form and manner acceptable to Citibank
in its sole discretion. Any amount not paid when due shall bear interest until
paid in full at a daily fluctuating interest rate per annum equal to two percent
per annum above the rate of interest announced publicly from time to time by
Citibank in New York as Citibank’s Base Rate, Applicant authorizes Citibank to
charge any account of Applicant for any amount when due. Unless otherwise agreed
in writing as to the Credit all computations of commissions, fees and interest
shall be based on a 360-day year and actual days elapsed.
4. Additional Costs. If Citibank determines that the introduction or
effectiveness of, or any change in, any law or regulation or compliance with any
guideline or request from any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law) affects or
would affect the amount of capital or reserves required or expected to be
maintained by Citibank or any corporation controlling Citibank and Citibank
determines that the amount of such capital or reserve is increased by or based
upon the existence of the Credit, then Applicant shall pay Citibank on demand
from time to time additional amounts sufficient in Citibank’s judgment to
compensate for the increase. Citibank’s certificate as to amounts due shall be
conclusive, in the absence of manifest error.
5. Taxes. All payments made to Citibank shall be made free and clear of and
without deduction for any present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all related liabilities, excluding income and
franchise taxes imposed by the jurisdiction of Citibank’s head office or the
office issuing the Credit or any of its political subdivisions (all non-excluded
taxes, levies, imposts, deductions, charges, with-holdings and liabilities are
called “Taxes”). If any Taxes shall be required by law to be deducted from or in
respect of any sum payable under this Agreement, (a) the sum payable under this
Agreement shall be increased as may be necessary so that after making all
required deductions Citibank receives an amount equal to the sum Citibank would
have received had no such deductions been required, (b) Applicant shall be
responsible for payment of the amount to the relevant taxing authority,
(c) Applicant shall indemnify Citibank on demand for any Taxes paid by Citibank
and any liability (including penalties, interest and expenses) arising from its
payment or in respect of such Taxes, whether or not such Taxes were correctly or
legally asserted, and (d) Applicant shall provide Citibank with the original or
a certified copy of the receipt evidencing each Tax payment within 30 days of
the tax payment date.
6. Indemnification. Applicant will indemnify and hold Citibank and its officers,
directors, affiliates, employees attorneys and agents (each, an “Indemnified
Party”) harmless from and against any and all claims, liabilities, losses,
damages, costs and expenses including, without limitation, reasonable attorneys’
fees and disbursements, other dispute resolution expenses (including fees and
expenses in
Page 1 of 7





--------------------------------------------------------------------------------



 



preparation for a defense of, any investigation, litigation or proceeding) and
costs of collection that arise out of or in connection with or by reason
of:(a) the issuance of the Credit, (b) any payment or action taken or omitted to
be taken in connection with the Credit (including any action or proceeding
seeking (i) to restrain any drawing under the Credit, (ii) to compel or restrain
the payment of any amount or the taking of any other action under the Credit,
(iii) to compel or restrain the taking of any action under this Agreement, or
(iv) to obtain similar relief (including by way of interpleader, declaratory
judgment, attachment, or otherwise), regardless of who the prevailing party is
in any such action or proceeding (c) the enforcement of this Agreement, or
(d) any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority or any other cause
beyond Citibank’s control, except to the extent such claim, liability, loss,
damage, cost or expense is found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. Applicant will pay on demand from time to time
all amounts owing under this section.
7. Obligations Absolute: Limitations of Liability. (a) Applicant’s obligations
under this Agreement (the “Obligations”) shall be unqualified, irrevocable and
payable in the manner and method’ provided for under this Agreement irrespective
of any one or more of the following circumstances: (i) any lack of validity or
enforceability of this Agreement, the Credit, or any other agreement,
application, amendment, guaranty, document, or instrument relating thereto,
(ii) any change in the time, manner or place of payment of or in any other term
of all or any of the Obligations of Applicant or the obligations of any person
or entity that guarantees the Obligations, (iii) the existence of any claim,
set-off, defense or other right that Applicant may have at any time against any
beneficiary or any transferee of the Credit (or any person or entity for whom
any such beneficiary or transferee may be acting), Citibank or any other person
or entity, whether in connection with any transaction contemplated by this
Agreement or any unrelated transaction, or any claim by Citibank or Applicant
against the beneficiary of the Credit for breach of warranty, (iv) any exchange,
release or non-perfection of any Property (as hereafter defined) or other
collateral, or release or amendment or waiver of or consent to departure from
the terms of any guarantee or security agreement, for all or any of the
Obligations, (v) any Draft, or other document presented under the Credit being
forged, fraudulent, invalid, or insufficient or any statement therein being
untrue or inaccurate, (vi) any failure by Citibank to issue the Credit (or any
amendment) as requested, unless Citibank receives written notice from Applicant
of such error within three business days after Applicant shall have received a
copy of the Credit (or such amendment) and such error is material and
consequential, (vii) any previous Obligation, whether or not paid, arising from
Citibank’s payment against any Draft, certificate or other document which
appeared on its face to be signed or presented by the proper party but was in
fact signed or presented by a party posing as the proper party, (viii) payment
by Citibank under the Credit against presentation of a Draft or other document
that does not comply with the terms and conditions of the Credit unless Citibank
receives written notice from Applicant of such discrepancy within three business
days following Applicant’s receipt of such Draft or other document, and (ix) any
action or inaction taken or suffered by Citibank or any of its correspondents in
connection with the Credit or any relevant Draft, certificate, other document or
Property, if taken in good faith (i.e. honesty in fact in the conduct or
transaction concerned, “Good Faith”) and in conformity with applicable U.S. or
foreign law or letter of credit practices, (b) Without limiting any other
provision of this Agreement, Citibank and any of its correspondents: (i) may
rely upon any oral, telephonic, telegraphic, facsimile, electronic, written or
other communication believed in Good Faith to have been authorized by Applicant,
whether or not given or signed by an authorized person, (ii) shall not be
responsible for errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document in connection with the Credit,
whether transmitted by courier, mail, telex, any other telecommunication, or
otherwise (whether or not they be in cipher), or for errors in interpretation of
technical terms or in translation (and Citibank and its correspondents may
transmit Credit terms without translating them (iii) shall not be responsible
for the identity or authority of any signer or the form, accuracy, genuineness,
falsification or legal effect of any Draft, certificate or other document
presented under the Credit if such Draft, certificate or other document on its
face appears to be in accordance with the terms and conditions of the Credit,
(iv) shall not be responsible for any acts or omissions by or the solvency of
the beneficiary of the Credit or any other person or entity having any role in
any transaction underlying the Credit, (v) may accept or pay as complying with
the terms and conditions of the Credit any Draft, certificate or other document
appearing on its face (A) substantially to comply with the terms and conditions
of the Credit, (B) to be signed or presented by or issued to any successor of
the beneficiary or any other person in whose name the Credit requires or
authorizes that any Draft, certificate or other document be signed, presented or
issued, including any administrator, executor, personal representative, trustee
in bankruptcy, debtor in possession, liquidator, receiver, or successor by
merger or consolidation, or any other person or entity purporting to act as the
representative of or in place of any of the foregoing, or (C) to have been
signed, presented or issued after a change of name of the beneficiary, (vi) may
disregard (A) any requirement stated in the Credit that any Draft, certificate
or other document be presented to it at a particular hour or place and (B) any
discrepancies that do not reduce the value of the beneficiary’s performance to
Applicant in any transaction underlying the Credit, (vii) may accept as a Draft
any written or electronic demand or other request for payment under the Credit,
even if such demand

Page 2 of 7



--------------------------------------------------------------------------------



 



or other request is not in the form of a negotiable draft, (viii) shall not be
responsible for the effectiveness or suitability of the Credit for Applicant’s
purpose, or be regarded as the drafter of the Credit regardless of any
assistance that Citibank may, in its discretion, provide to Applicant in
preparing the text of the Credit or amendments thereto, (ix) shall not be liable
to Applicant for any consequential or special damages, or for Any damages
resulting from any change in the value of any foreign currency, services or
goods or other property covered by the Credit, (x) may assert or waive
application of UCP (as defined below) Articles 17 (force majure) and 45 (hours
of presentation) and all other UCP articles primarily benefiting bank issuers,
(xi) may honor a previously dishonored presentation under the Credit, whether
pursuant to court order, to settle or compromise any claim that it wrongfully
dishonored, or otherwise, and shall be entitled to reimbursement to the same
extent as if it had initially honored plus reimbursement of any interest paid by
it, (xii) may honor, upon receipt, any drawing that is payable upon presentation
of a statement advising negotiation or payment (even if such statement indicates
that a Draft, certificate or other document is being separately delivered) and
shall not be liable for any failure of any Draft, certificate or document to
arrive or to conform in any way with the Draft, certificate or other document
referred to in the statement or any underlying contract, and (xiii) may pay any
paying or negotiating bank (designated or permitted by the terms of the Credit)
claiming that it rightfully honored under the laws or practices of the place
where it is located. None of the circumstances described in this section shall
place Citibank or any of its correspondents under any resulting liability to
Applicant.
8. Independence. Applicant acknowledges that the rights and obligations of
Citibank under the Credit are independent of the existence, performance or
nonperformance of any contract or arrangement underlying the Credit, including
contracts or arrangements between Citibank and Applicant and between Applicant
and the beneficiary of the Credit. Citibank shall have no duty to notify
Applicant of its receipt of a Draft, certificate or other document presented
under the Credit or of its decision to honor the Credit, Citibank may, without
incurring any liability to Applicant or impairing its entitlement to
reimbursement under this Agreement, honor the Credit despite notice from
Applicant of, and without any duty to inquire into, any defense to payment or
any adverse claims or other rights against the beneficiary of the Credit or any
other person. Citibank shall have no duty to request or require the presentation
of any document, including any default certificate, not required to be presented
under the terms and conditions of the Credit. Citibank shall have no duty to
seek any waiver of discrepancies from Applicant, nor any duty to grant any
waiver of discrepancies which Applicant approves or requests. Citibank shall
have no duty to extend the expiration date or term of the Credit or to issue a
replacement letter of credit on or before the expiration date of the credit or
the end of such term.
9. Non-Documentary Conditions. Citibank is authorized (but shall not be
required) to disregard any non-documentary conditions stated in the Credit.
10. Transfers. If, at Applicant’s request, the Credit is issued in transferable
form, Citibank shall have no duty to determine the proper identity of anyone
appearing in any transfer request, Draft, or other document as transferee, nor
shall Citibank be responsible for the validity or correctness of any transfer.
11. Extensions and Modifications of the Credit. This Agreement shall be binding
upon Applicant with respect to any extension or modification of the Credit made
at Applicant’s request or with Applicant’s consent. Applicant’s Obligations
shall not be reduced or Impaired in any way by any agreement by Citibank and the
beneficiary of the Credit extending Citibank’s time to honor or to give notice
of discrepancies and any such agreement shall be binding upon Applicant.
12. [DELETED]
13. Additional Bond or Collateral. (a) If at any time Applicant shall seek to
restrain or preclude payment of or drawing under the Credit or any court shall
extend the term of the Credit or take any other action which has a similar
affect, then, In each case, Applicant shall provide Citibank with a bond or
other collateral of a type and value satisfactory
Page 3 of 7





--------------------------------------------------------------------------------



 



to Citibank as security for the Obligations, (b) If at any time and from time to
time Citibank, in its discretion, requires collateral (or additional
collateral). Applicant will on demand assign and deliver to Citibank as security
for the Obligations, collateral of a type and value satisfactory to Citibank or
make such cash payment as Citibank may require.
14. [DELETED]
15. Covenants of Applicant. Applicant will (a) comply with all U.S. and foreign
laws, regulations and rules (including foreign exchange control regulations,
U.S. foreign assets control regulations and other trade-related regulations) now
or later applicable to the Credit, transactions related to the Credit, or
Applicant’s execution, delivery and performance under this Agreement, and
deliver to Citibank, upon reasonable request, satisfactory evidence of such
compliance, (b) deliver to Citibank, upon reasonable request, financial
statements and other information concerning Applicant’s financial condition and
business operations, (c) permit Citibank to inspect its books and records and
audit any Property on reasonable notice, (d) inform Citibank immediately upon
Applicant becoming aware of the occurrence of an Event of Default (as defined
below) and (e) cause all goods constituting Property to be insured against fire,
theft and other usual risks and any other risks which Citibank may reasonably
request.
16. Representations and Warranties of Applicant. Applicant represents and
warrants that (a) it is validly existing and in good standing under the laws of
the jurisdiction in which it is organized; (b) its execution, delivery and
performance of this Agreement are within its powers, have been duly authorized,
do not contravene any contract binding on or affecting it or any of its
properties, do not violate any applicable law or regulation, and do not require
any notice, filing or other action to or by any governmental authority; (c) this
Agreement is valid and binding upon Applicant; (d) the financial Statements most
recently received by Citibank from Applicant fairly present its financial
condition in accordance with generally accepted accounting principles, there is
no pending or threatened action which may materially adversely affect its
financial condition or business or which purports to affect the validity or
enforceability of this Agreement, the Credit or any transaction related to the
Credit; and (e) neither the granting of any collateral security for the
Obligations, nor the issuance of the Credit, nor the making of any payment
thereunder or the use of any proceeds thereof, constitutes or will constitute,
or be part of, a preferential or fraudulent transfer or conveyance to any one
(including Citibank and the beneficiary of the Credit) under any applicable law,
including Section 544, 547, 548 or 550 of the United States Bankruptcy Code.
Each request by Applicant for a Credit shall constitute its representation and
warranty that the foregoing statements are true and correct as if made on the
date of such request.
17. Default. Each of the following shall be an “Event of Default” under this
Agreement: (a) Applicant’s failure to pay when due any obligation to Citibank or
any of its subsidiaries and affiliates (under this Agreement or otherwise),
(b) Applicant’s failure to perform or observe any other term or covenant of this
Agreement, (c) Applicant’s breach of any representation or warranty made in this
Agreement or any document delivered by it under this Agreement, (d) Applicant’s
dissolution or termination, (e) institution by or against Applicant of any
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or seeking the appointment of a receiver, trustee, or other
similar official for Applicant or for any substantial part of its property,
(f) any actual or threatened seizure, vesting or intervention by or under
authority of a government by which Applicant’s management is displaced or its
authority or control of its business is curtailed, (g) attachment or restraint
of any Property, any funds or other property which may be in, or come into, the
possession or control of Citibank or of any third party acting on Citibank’s
behalf, for the account or benefit of Applicant, or the issuance of any order of
any court or other legal process against the same, (h) if Applicant is an
individual, Applicant’s death or incompetency, or (i) the occurrence of any of
the above events with respect to any person or entity which has heretofore or
hereafter guaranteed or provided any collateral security for any of the
Obligations.
18. Remedies. If any Event of Default shall have occurred and be continuing, the
amount of the Credit as well as any or all Obligations shall, at Citibank’s
option, become due and payable immediately without presentment, demand, protest,
or notice of any kind, all of which are hereby
Page 4 of 7





--------------------------------------------------------------------------------



 



expressly waived by Applicant; provided, however, that in the event of an actual
or deemed entry of an order for relief with respect to Applicant under the U.S.
Federal Bankruptcy Code, the amount of the Credit and all Obligations shall
automatically become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by Applicant.
19. Set-off. If any Event of Default shall occur and be continuing, Citibank may
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Citibank to or for the credit or the account of Applicant (“Deposits”)
against any and all of the Obligations, irrespective of whether or not Citibank
shall have made any demand under this Agreement and although such Deposits or
Obligations may be unmatured or contingent. Citibank’s rights under this section
are in addition to other rights and remedies (including other rights of set-off)
which Citibank may have under this Agreement or applicable law.
20. Waiver of Immunity. Applicant acknowledges that this Agreement is, and the
Credit will be, entered into for commercial purposes and, to the extent that
Applicant now or later acquires any immunity from jurisdiction of any court or
from any legal process with respect to itself or its property, Applicant now
irrevocably waives its immunity with respect to the Obligations.
21. Notices; Interpretation; Severability. Notices shall be effective, if to
Applicant, when sent to its address indicated below the signature line and, if
to Citibank, when received at 399 Park Avenue, New York, New York 10043, or as
to either, such other address as either may notify the other in writing. If this
Agreement is signed by two or more persons or entities, (i) each such person or
entity shall be deemed an “Applicant” hereunder, (ii) each Applicant shall be
jointly and severally liable for all the Obligations hereunder, and
(iii) notices from Citibank in connection with this Agreement or the Credit to
either Applicant and notices from, or the consent of, either Applicant in
connection with this Agreement or the Credit shall be sufficient to bind all
Applicants. Headings are included only for convenience and are not
interpretative. The term “including” means “Including without limitation.” If
any provision of this Agreement is held illegal or unenforceable, the validity
of the remaining provisions shall not be affected.
22. Successors and Assigns. This Agreement shall be binding upon Applicant and
its successors and permitted assigns, and shall inure to the benefit of and be
enforceable by Citibank, its successors and assigns. Applicant shall not
voluntarily transfer or otherwise assign any of its obligations under this
Agreement. Citibank may transfer or otherwise assign its rights and obligations
under this Agreement, in whole or in part, and shall be forever relieved from
any liability with respect to the portion of Citibank’s rights or obligations
transferred or assigned. Applicant acknowledges that Information pertaining to
Applicant as it relates to this Agreement or the Credit may be disclosed to
(actual or potential) transferees or assignees. This Agreement shall not be
construed to confer any right or benefit upon any person or entity other than
Applicant and Citibank and their respective successors and permitted assigns.
23. Modification; No Waiver. None of the terms of this Agreement may be waived
or amended except in a writing signed by the party against whose interest the
term is waived or amended. Forbearance, failure or delay by Citibank in the
exercise of a remedy shall not constitute a waiver, nor shall any exercise or
partial exercise of any remedy preclude any further exercise of that or any
other remedy.

Page 5 of 7



--------------------------------------------------------------------------------



 



Any waiver or consent by Citibank shall be effective only in the specific
instance and for the specific purpose for which it is given and shall not be
deemed, regardless of frequency given, to be a further or continuing waiver or
consent.
24. Multiple Role Disclosure. Citibank and its affiliates offer a wide range of
financial services, Including back-office letter of credit processing services
on behalf of financial institutions and letter of credit beneficiaries. Our
services are provided internationally to a wide range of customers, some of whom
may be Applicant’s counter-parties or competitors. Applicant acknowledges and
accepts that Citibank and its affiliates may perform more than one role in
relation to a particular Credit.
25. Other Agreements; Remedies Cumulative; Delivery by Facsimile. To the extent
this Agreement conflicts with a Continuing Agreement for Letters of Credit made
between Applicant and Citibank, less than three years prior to the date hereof,
the prior agreement shall control. This Agreement (and any controlling agreement
described in the preceding sentence) constitutes the entire agreement between
the parties concerning Citibank’s issuance of a letter or letters of credit for
Applicant’s account and supersedes all prior or simultaneous agreements, written
or oral. All rights and remedies of Citibank under this Agreement and other
documents delivered in connection with this Agreement are cumulative and in
addition to any other right or remedy under this Agreement, the Credit or
applicable law. Delivery of a signed signature page to this Agreement by
facsimile transmission shall be effective as, and shall constitute physical
delivery of, a signed original counterpart of this Agreement.
26. Termination; Surviving Provisions. This Agreement shall be terminated only
upon payment in full to Citibank of all Obligations hereunder. Restrictive
provisions in this Agreement, such as indemnity, tax, immunity, and jurisdiction
provisions shall survive termination of this Agreement if the Credit is issued
in favor of any bank or other financial or commercial entity in support of an
undertaking issued by such bank or entity on behalf of Applicant or Citibank,
Applicant shall remain liable under this Agreement (even after expiry of the
Credit) for amounts paid and expenses incurred by Citibank with respect to the
Credit or the undertaking until Citibank is released by such other bank or
entity.
27. Governing Law; Governing Guidelines. (a) This Agreement and the rights and
obligations of Applicant and Citibank hereunder shall be governed by and subject
to the laws of the state of New York and applicable U.S. Federal laws,
(b) Applicant agrees that Citibank may issue any Credit subject to the Uniform
Customs and Practice for Documentary Credits, 1993 Revision. International
Chamber of Commerce Publication No. 500 (the “UCP”) or the international Standby
Practices, International Chamber of Commerce No. 590 (the “ISP”) or, at
Citibank’s option, such later revision thereof in effect at the time of issuance
of the Credit. The UCP or the ISP, as applicable, shall serve, in the absence of
proof to the contrary, as evidence of general banking usage with respect to the
subject matter thereof, (c) Applicant agrees that for matters not addressed by
the UCP or the ISP, each Credit shall be subject to and governed by the laws of
the state of New York and applicable U.S. Federal laws. If, at Applicant’s
request, a Credit expressly chooses a state or country law other than New York,
U.S.A., or is silent with respect to UCP, ISP or governing law, Citibank shall
not be liable for any payment, cost, expense or loss resulting from any action
or inaction taken by Citibank if such action or inaction is justified under UCP,
ISP, New York law or the law governing the Credit.
28. Jurisdiction; Service of Process. Applicant now irrevocably submits to the
non-exclusive jurisdiction of any state or federal court sitting in New York.
New York, for itself, and in respect of any of its property and, if a law other
than New York, U.S.A. has been chosen to govern the Credit, Applicant also now
irrevocably submits to the non-exclusive jurisdiction of any state or federal
court sitting in such jurisdiction. Applicant agrees not to bring any action or
proceeding against Citibank in any jurisdiction not described in the immediately
preceding sentence. Applicant irrevocably waives any objection to venue or any
claim of inconvenience. Applicant agrees that any service of process or other
notice of legal process may be served upon it by mail or hand delivery if sent
to, at 411 Seventh Avenue, Mail Drop 7-3, Pittsburgh, PA 15219 which Applicant
now designates its authorized agent for the service of process in the courts in
the State of New York. (If no authorized agent is designated in the space
provided above. Applicant agrees that process shall be deemed served if sent to
its address given for notices under this Agreement.) Applicant agrees that
nothing in this Agreement shall affect Citibank’s right to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Applicant in any other jurisdiction. Applicant agrees that final
judgment against it in any action or proceeding shall be enforceable in any
other jurisdiction within or outside the United States of America by suit on the
judgment, a certified copy of which shall be conclusive evidence of the
judgment.
29. JURY TRIAL WAIVER. APPLICANT AND CITIBANK EACH IRREVOCABLY WAIVES ITS RIGHT
TO A JURY TRIAL OF ANY CLAIM, COUNTERCLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE CREDIT, OR ANY DEALINGS WITH ONE ANOTHER
RELATING TO THE SUBJECT MATTER

Page 6 of 7



--------------------------------------------------------------------------------



 



OF THIS AGREEMENT,

         
 
  Approvals to Issue    
 
       
 
       
 
  Relationship Manager (Signature & Stamp)    
 
Item 159400 (SF1427) Rev 1/98
       
 
  /s/ Oscar Cragwell    
 
       
 
  OSCAR CRAGWELL    
 
  Vice President      
 
       
 
  (Other required Signature & Stamp)    

Very truly yours,

         
Applicant
  Duquesne Light Holdings, Inc.
 
(Company Name)    

          By: (Authorized Signer):    
 
       
 
  /s/ William F. Fields
 
(Signature)    
 
       
 
  William F. Fields
 
(Print Name)    
 
       
 
  Vice President & Treasurer    
 
       
 
  (Title)    
 
       
Address:
  411 Seventh Avenue, 7 - 3,    
 
       
 
  Pittsburgh PA 15219    
 
       
 
        Co-Applicant (if any):    
 
     
 
       
 
        By (Authorized Signer):    
 
       
 
       
 
  (Signature)    
 
       
 
 
 
(Print Name)    
 
       
 
 
 
(Title)    
 
       
Address:
       
 
 
 
   
 
       
 
 
 
    (For Citibank Use Only)    

Page 7 of 7

